ORDER
PER CURIAM
Appellant The Board of Trustees of the Fountains at Moss Hollow appeals the trial court’s amended judgment dismissing with prejudice its action against Respondents Damon and Amy Shultz. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).